      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 1 of 48



                IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

ALAN SEWARD                                        )
                                                   )
          Plaintiff,                               )
                                                   )
                v.                                 )No. 1:20-cv-9251
                                                   )JURY TRIAL
DET. CAMILO R. ANTONINI, Badge No. D111;           )DEMANDED
DET. SGT. SEAN J. FEGAN, Badge No. DS001;          )
P.O. ROBERT G. PUFF, Badge No. 2154;               )
THE CITY OF MOUNT VERNON; SGT. JOSE                )
QUINOY, Badge No. 11; P.O. PATRICK KING,           )
Badge No. 2113; P.O. SEBASTIAN SALAZAR,            )
Badge No. 2148; P.O. ROBERT F. KRESSMAN,           )
Badge No. 2114; P.O. MICHAEL HUTCHINS,             )
Badge No. 2054; P.O. RAVIN PALMER,                 )
Badge No. 2136; P.O. JOSEPH VALENTE;               )
POLICE COMMISSIONER SHAWN HARRIS;                  )
POLICE COMMISSIONER GLENN SCOTT;                   )
and unidentified Mount Vernon                      )
Police Department employees and officers,          )
          Defendants.


                               COMPLAINT

     NOW COMES Plaintiff ALAN SEWARD and complaining of

DEFENDANTS CAMILO ANTONINI, SEAN J. FEGAN, ROBERT G. PUFF, THE

CITY OF MOUNT VERNON (hereinafter, “City”), JOSE QUINOY, PATRICK

KING, SEBASTIAN SALAZAR, ROBERT F. KRESSMAN, MICHAEL HUTCHINS,

RAVIN PALMER, JOSEPH VALENTE, POLICE COMMISSIONER SHAWN HARRIS,

POLICE COMMISSIONER GLENN SCOTT, and UNKNOWN MOUNT VERNON POLICE

DEPARTMENT EMPLOYEES AND OFFICERS, alleges as follows:

                             Introduction

     1.   The City of Mount Vernon, through members of the Mount

Vernon Police Department, including Defendants Camilo Antonini,
       Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 2 of 48



Sean J. Fegan, Robert G. Puff, the other Defendant Officers, and

other members of the Mount Vernon Police Department, routinely

engages in a range of illegal conduct against the city’s

majority Black residents.       This misconduct includes fabricating

crimes, falsifying reports, illegally detaining individuals who

have committed no crime, and using excessive force against

citizens, particularly Black citizens.

      2.    Of these illegal practices, one of the most shocking

is the routine use of illegal strip searches and visual and

physical body cavity searches1 of Mount Vernon’s citizens,

particularly Black citizens, in violation of the law and in

violation of the City of Mount Vernon’s own purported policies.

      3.    The United States Constitution requires that all

searches be reasonable.      The United States Constitution requires

that, to justify the strip search of an arrestee, law

enforcement officials must point to specific, objective facts

and rational inferences that establish particularized reasonable

suspicion for that arrestee.       The standard for visual body

cavity searches is even higher:        law enforcement must have a

“specific, articulable factual basis supporting a reasonable



1
  A “strip search” occurs when a suspect is required by law enforcement to
remove his clothes. A “visual body cavity search” is one in which the police
observe the suspect’s body cavities without touching them. A “manual body
cavity search” or a “physical body cavity search” includes some touching or
probing of a body cavity that causes a physical intrusion beyond the body’s
surface.
                                      2
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 3 of 48



suspicion to believe the arrestee secreted evidence inside a

body cavity.”    That is because courts have long recognized that,

while strip searches are “uniquely intrusive,” visual body

cavity searches are “invasive and degrading, occasioning a

serious invasion of privacy and working a significant harm to a

person’s bodily integrity.”     Finally, to justify the most

invasive of the three types of searches – a manual or physical

body cavity search – law enforcement must have probable cause

and a warrant if no exigency exists, and must conduct the

invasive body cavity search in private in a safe, medically

proper, and hygienic manner.

     4.      Invasive and degrading searches, whether strip or body

cavity searches, “cannot be routinely undertaken as incident to

all drug arrests or permitted under a police department’s

blanket policy that subjects persons suspected of certain crimes

to these procedures.”    Yet this is just what the City of Mount

Vernon has done, not only for all arrestees charged with

narcotics offenses, but also for those charged with non-narcotic

crimes as well as violations, including such minor violations as

loitering.    This is not only illegal, but intolerable.

     5.      These illegal strip and/or body cavity searches are

routinely conducted in public spaces such as the back of an

unmarked police car on a public street; in private homes in view

of or in close proximity to others, including members of the
                                3
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 4 of 48



opposite sex, family members, and even children; and at the

police department.   They are conducted in connection to arrests

for violations, misdemeanors, and felonies.        They are conducted

in connection with non-violent offenses, some of which are drug-

related and some of which are not.      These factors exacerbate the

already invasive and degrading nature of these searches.

     6.   Despite the clear legal requirements for strip or body

cavity searches, and the Mount Vernon Police Department’s own

written policy setting forth numerous, specific, particularized

limits on the use of strip and/or body cavity searches, the

Defendant Officers and other MVPD Officers routinely strip

and/or body cavity search detainees and arrestees without any

semblance of the legal prerequisites necessary to support these

invasive and demeaning searches and in the absence of the

necessary preconditions required to make them safe and private.

     7.   Conducting strip and/or body cavity searches on

persons, including Plaintiff, without particularized suspicion

borne of the facts on an individual case, is humiliatingly

invasive, degrading, unconstitutional, and flatly prohibited by

settled law.

     8.   Alan Seward brings this civil rights action pursuant

to the United States Constitution, as amended, the Civil Rights

Act of 1871, 42 U.S.C. § 1982, and the New York State

Constitution.   Mr. Seward seeks redress for Defendants’
                                 4
         Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 5 of 48



deprivation, under color of state law, of his rights,

privileges, and immunities secured by the Constitution and laws

of the United States and the State of New York.

                          Jurisdiction and Venue

        9.    This action arises under the Fourth and Fourteenth

Amendment to the United States Constitution and the Civil Rights

Act of 1871, 42 U.S.C. § 1983, and the New York State

Constitution and laws of the State of New York.

        10.   This Court has jurisdiction of the action pursuant to

28 U.S.C. §§ 1331, 1343, and 1367.

        11.   Venue is proper under 28 U.S.C. § 1391(b).        On

information and belief, all of the parties reside in the

Southern District of New York, and the events giving rise to the

claims asserted herein all occurred within this district.

                                   Parties

        12.   Plaintiff Alan Seward is a 48 year old African-

American man who is a lifelong resident of Mount Vernon, New

York.

        13.   Defendant Detective Camilo Antonini is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

        14.   Defendant Detective Sergeant Sean J. Fegan is a duly

sworn police officer of the MVPD at all times relevant to this
                                      5
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 6 of 48



action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     15.   Defendant Police Officer Robert G. Puff is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     16.   Defendant Sergeant Jose Quinoy is a duly sworn police

officer of the MVPD at all times relevant to this action, acting

under color of law and within the scope of his employment as a

Mount Vernon police officer.

     17.   Defendant Police Officer Patrick King is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     18.   Defendant Police Officer Sebastian Salazar is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     19.   Defendant Police Officer Robert F. Kressman is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     20.   Defendant Police Officer Michael Hutchins is a duly

sworn police officer of the MVPD at all times relevant to this
                                6
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 7 of 48



action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     21.   Defendant Police Officer Ravin Palmer is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     22.   Defendant Police Officer Joseph Valente is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     23.   Defendant City of Mount Vernon is a New York municipal

corporation, duly organized and existing under and by virtue of

the laws of the State of New York, with its principal place of

business in Mount Vernon, New York.

     24.   Defendant City of Mount Vernon maintains the City of

Mount Vernon Police Department (MVPD), a duly authorized public

authority and/or police department, authorized to perform all

functions of a police department as per the applicable sections

of the aforementioned municipal corporation, City of Mount

Vernon.

     25.   Defendant Police Commissioner Shawn Harris was a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as the Mount Vernon Police Commissioner.
                                7
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 8 of 48



     26.   Defendant Police Commissioner Glenn Scott is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as the Mount Vernon Police Commissioner.

     27.   Unidentified MVPD Officers and Employees are current

and/or former employees, officers, and/or supervisors of the

Mount Vernon Police Department who at all relevant times were

acting under color of law and within the scope of their

employment.

     28.   Collectively, Defendants Antonini, Fegan, Puff,

Quinoy, King, Salazar, Kressman, Palmer, Harris, Scott and the

Unidentified MVPD Officers and Employees are referred to herein

as the “Defendant Officers.”     Each of the Defendant Officers is

sued in his, her, and/or their individual capacities.

     29.   At all times hereinafter mentioned, the Defendant

Officers, either personally or through their employees, were

acting under color of state law and/or in compliance with the

official rules, regulations, laws, statutes, customs, usages,

and/or practices of the State of New York and/or the City of

Mount Vernon.

     30.   Each and all of the acts defendants alleged herein

were done by said defendants while acting within the scope of

their employment by Defendant City of Mount Vernon.


                                   8
      Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 9 of 48



Alan Seward Is Falsely Arrested, Illegally Strip and Body Cavity
    Searched Three Separate Times, and Maliciously Prosecuted
   The November 7, 2017 Search of Kierra Thompson’s Apartment
     31.     On November 7, 2017, Defendants Antonini, Fegan, Puff,

Quinoy, Hutchins, Salazar, and Palmer executed a search warrant

at 156 South First Avenue, Apartment 4N, Mount Vernon, New York.

Named on the search warrant was “Alan D. Thompson, a/k/a “Budda

Bless”, D.O.B. 3/17/1972, Black Male, 45 YOA, Brown Skin, Med

Build, 5’ 08’’ tall, and Bald Head.” Plaintiff’s legal name is

Alan Dwight Seward.    His father’s name is Alan Thompson.

     32.     At the time of the execution of the search warrant,

Plaintiff Alan Seward’s adult daughter, Kierra Thompson, was the

leaseholder of Apartment 4N at 156 South First Avenue, Mount

Vernon, New York.    Ms. Thompson resided at the apartment with

her two minor children.    Plaintiff Alan Seward did not reside in

the apartment, although he had been in the apartment before to

babysit his grandchildren.     On November 7, 2017, Mr. Seward

resided at 540 North Terrace Avenue, Mount Vernon, New York.

     33.     On information and belief, any affidavit submitted in

support of a search warrant application was based on false

information and lacked probable cause to support a warrant to

search 156 South First Avenue, Apartment 4N or “Alan D.

Thompson”.

     34.     The Defendant Officers executed the search warrant by

forcing open the apartment door and entering with guns drawn,
                                   9
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 10 of 48



terrorizing the women and children (including Mr. Seward’s

daughter and young grandchildren, who were then aged about 10

and 8 years old) inside.

     35.    The women were handcuffed and subjected to pat down

searches.

     36.    The officers searched the apartment and, on

information and belief, found no drugs or contraband.

     37.    Ms. Thompson was detained, handcuffed in her apartment

for more than 60 minutes.

     38.    Having not located any person matching the description

on the search warrant or any drugs or contraband, several

officers left the apartment and went to Bungalow Bar, a bar

located at 523 South Fulton Avenue, Mount Vernon, NY, where they

believed they would find Mr. Seward.




             Mr. Seward’s November 7, 2017 False Arrest
     39.    Upon information and belief, the officers who went to

the Bungalow Bar included Defendant Antonini, though Defendant

Puff swore in his incident report that Defendant Antonini

remained in the apartment while he and Defendants Quinoy, King,

Hutchins, and Valente went to the Bungalow Bar.

     40.    That night, sometime after 8pm, Mr. Seward was playing

pool at the Bungalow Bar.    At least three men in plain clothes
                                  10
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 11 of 48



entered the bar, proceeded to the pool table, and, without

identifying themselves as law enforcement officers, accosted and

grabbed Mr. Seward.   Mr. Seward began to fight back against what

he believed was an unprovoked assault when the men identified

themselves as Mount Vernon Police Officers.       Mr. Seward then

fully complied with the officers’ commands; his hands were

handcuffed behind his back and he was led out of the bar to an

unmarked police car parked outside, on the public street down

the street from the Bungalow Bar, at or near 527 S. Fulton Ave.,

Mount Vernon, New York.

     41.   Defendant Officer(s) confiscated a personal use amount

of marijuana and cash from Mr. Seward’s person.        The marijuana

was never vouchered and only a portion of the money confiscated

from Mr. Seward was vouchered ($805.00).       Upon information and

belief, rather than voucher the remaining cash or the marijuana

confiscated from Mr. Seward, one or more Defendant Officers

instead stole the remaining cash and marijuana.

     42.   When asked by the Defendant Officers, Mr. Seward

repeatedly denied possessing any drugs other than the personal

use amount of marijuana confiscated from him.

  Mr. Seward is Illegally Strip and Visually and Manually Body
                   Cavity Searched Three Times
     43.   Upon arriving at the unmarked police car, the

arresting officers including, on information and belief,

                                  11
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 12 of 48



Defendant Antonini, pushed Mr. Seward, still handcuffed, into

the back of the unmarked police car and caused him to become

immobilized with his head and shoulders stuck inside the car,

between the back of the front passenger seat and the cushion of

the rear seat, while the lower portion of his body was outside

of the car on the public street.     He was unable to move.      The

car door was open.

     44.    One of the officers, believed to be Defendant

Antonini, then reached around the front of Mr. Seward’s body,

unbuckled his belt, and pulled down Mr. Seward’s pants and boxer

shorts.    Mr. Seward feared that he was going to be raped, tried

unsuccessfully to move out of Defendant Antonini’s grasp, and

yelled for Defendant Antonini to stop.      The officer then used

his hands to spread Mr. Seward’s naked buttocks apart and look

inside of his anus.   In doing so he exposed Mr. Seward’s nude

lower body, genitals, and buttocks to anyone and everyone who

was present on the street.

     45.    Mr. Seward was then moved by one of the Defendant

Officers to a seated position and was transported, handcuffed,

to his daughter’s apartment, where he was brought inside.

     46.    Mr. Seward, still handcuffed, was then taken to the

bathroom in his daughter’s apartment.      Defendant Antonini was in

the bathroom with Mr. Seward while another unknown Defendant

Officer stood in the open doorway of the bathroom.        Defendant
                                12
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 13 of 48



Antonini then strip and body cavity searched Mr. Seward again,

by pulling his pants and underwear down and commanding him to

squat and cough.    Defendant Antonini then commanded Mr. Seward

to bend over while Defendant Antonini again manually spread Mr.

Seward’s buttocks.   As a result, Mr. Seward’s buttocks, anus,

and genitalia were exposed to Defendant Antonini and others.

     47.   Mr. Seward objected to the search and asked the

officers why he was being searched again, since the prior search

in the back of the unmarked police car had revealed no drugs or

other contraband.    His objections were ignored.

     48.   Defendant Antonini left the bathroom.       He then

returned to the area of the bathroom and informed Mr. Seward

that he had found “ten grams” of crack cocaine in the apartment.

Mr. Seward accused Defendant Antonini of planting the drugs and,

in response, Defendant Antonini punched Mr. Seward in the face.

     49.   Defendant Antonini threatened that he would arrest

Mr. Seward’s daughter if Mr. Seward did not take responsibility

for the drugs, and in order to protect his daughter from a false

arrest, Mr. Seward falsely accepted responsibility for the

drugs.

     50.   Although the drugs were allegedly found in the

apartment, Defendant Puff’s sworn incident report claims that

the drugs were found on Mr. Seward’s person at the Bungalow Bar

and, further, that Mr. Seward stated, prior to arriving at the
                                13
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 14 of 48



apartment,    “Anything you find in the apartment is mine, I don’t

want anyone else getting in trouble for my mistakes”.

     51.     The Defendant Officers then removed the handcuffs from

Ms. Thompson and left the apartment with Mr. Seward.         Ms.

Thompson was not charged with any crime.

     52.     Mr. Seward was then taken to the Mount Vernon Police

Department, where he was strip searched for a third time.          On

this occasion, Mr. Seward’s handcuffs were removed by an unknown

officer and Mr. Seward was placed in a cell at the Mount Vernon

Police Department where he was directed to remove each article

of clothing, shake it out, and set it aside.       Mr. Seward was

first directed to remove and then replace his top, and then he

was directed to remove his shoes, socks, pants, and underwear,

which he did.    He was then directed to turn around, lift his

genitals, squat, and cough.    Mr. Seward objected that he had

already been searched twice but was told he had to comply, and

so he did.    As a result, his buttocks, anus, and genitals were

exposed to the unknown officer.

     53.     None of the three searches to which Mr. Seward was

subjected led to the discovery of any drugs, weapons, or

contraband.

     54.     Following the third strip search, Defendant Antonini

met with Mr. Seward in a small interview room, where he asked

Mr. Seward to be a confidential informant for him in exchange
                                14
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 15 of 48



for being allowed to leave the police station without any

criminal charges and with the drugs that Defendant Antonini had

allegedly found in the apartment.      Mr. Seward refused and

Defendant Antonini punched Mr. Seward in the face a second time,

after which Mr. Seward was processed and falsely charged with

felony narcotics possession.

                Mr. Seward’s Malicious Prosecution
     55.   In connection with the events of November 7, 2017, Mr.

Seward was falsely charged by a felony complaint with Criminal

Possession of a Controlled Substance in the Third Degree in

violation of PL 220.16, a B felony.      The felony complaint was

dated November 8, 2017, and sworn to by Defendant Puff.          As

described above, contrary to the felony complaint, Mr. Seward

did not possess drugs on November 7, 2017.        Mr. Seward has at

all times denied the allegations in this first felony complaint,

asserts that the claims contained in the first felony complaint

are false, and that Defendant Puff knew they were false when he

swore out the complaint.

     56.   At his arraignment, Mr. Seward pleaded not guilty and

was released on his own recognizance.      He returned to court for

every appearance until he learned that his mother was terminally

ill with cancer.   Mr. Seward did not return to court thereafter,

fearing that he would be sent to prison for a crime he did not

commit and would not see him mother during her illness or prior
                                  15
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 16 of 48



to her death.   Immediately following his mother’s funeral, Mr.

Seward turned himself in.

     57.    Subsequent to his flight, Mr. Seward was charged in a

second felony complaint with Criminal Sale of a Controlled

Substance in the Third Degree in violation of PL 220.39, a B

felony.    This felony complaint alleged that, “at about October

19, 2017, at approximately 3:00 pm . . . Alan Thompson aka Alan

Seward 540 N. Terrace Ave., Mt. Vernon, NY 10552” sold two clear

plastic knotted twists containing crack cocaine to an undercover

officer in exchange for $40.00 in front of 156 South 1st Avenue,

Mount Vernon, New York.    This second felony complaint was sworn

to by Defendant Antonini and dated April 24, 2018.

     58.    Mr. Seward has at all times denied having sold drugs

on or about October 19, 2017 and asserts that the sworn

allegations contained in this second felony complaint are also

false, and that Defendant Antonini knew them to be false when he

swore out the complaint.

     59.    On May 7, 2018, two weeks after the false complaint

against Mr. Seward was sworn to by Defendant Antonini, the

Westchester County District Attorney’s Office issued a press

release announcing 22 arrests in a “multi-jurisdiction drug

sweep,” identifying the arrestees by name and including ten

mugshots under the word “WANTED”.     Mr. Seward’s photograph was

included among these mugshots.    This press release remains on
                                  16
       Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 17 of 48



the website of the Westchester County District Attorney’s

Office.2

      60.   In addition to the press release, former Mount Vernon

Mayor Richard Thomas held a press conference announcing the

arrests. This press conference was streamed live on Facebook and

was also replayed on local news stations. A video recording of

the press release remains online.3

      61.   During the press conference, Mayor Thomas explained

that the arrests were part of “Operation Crackdown” and were the

result of a yearlong investigation by various law enforcement

agencies, including the Mount Vernon Police Department.

      62.   During his commentary, Mayor Thomas repeatedly

connected the low level drug transactions with which Mr. Seward

and others were charged with acts of terrorism against the

United States, referencing the then-recent terrorist attack on

New York City’s West Side Highway that killed 8 and injured 11.




2
  See https://www.westchesterda.net/may-2018/3387-mount-vernon-police-
department-announces-arrests-in-multi-jurisdiction-drug-sweep
3
  See
https://www.facebook.com/watch/live/?v=601079950246470&ref=watch_permalink
                                     17
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 18 of 48



     63.   Defendant Antonini and other MVPD officers stood

behind Mayor Thomas and Commissioner Harris while they spoke.




     64.   By this press conference, Mr. Seward’s likeness was

publicized in connection with Operation Crackdown.

     65.   These false and inflammatory statements, together with

the publication of Mr. Seward’s likeness in association with

these false statements and false charges, caused grave harm to

Mr. Seward’s reputation and caused Mr. Seward to experience

emotional distress.

     66.   Mr. Seward’s mother’s funeral was on or about October

12, 2019, and he turned himself in shortly thereafter.         On

October 17, 2019, Mr. Seward was charged in a third felony

complaint with Bail Jumping in the Second Degree, in violation

of PL 215.56, an E Felony, after he failed to return to court.




                                  18
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 19 of 48



     67.    Approximately one month later, Mr. Seward was released

on bail.    Thereafter he returned to court for each and every

appearance until his case was resolved.

     68.    On January 21, 2020, Mr. Seward’s three pending cases

terminated when he pleaded guilty to the sole charge of Bail

Jumping in the Third Degree, in violation of PL 215.55 an A

misdemeanor.

    Defendant City of Mount Vernon Has For Decades Ignored the
     Pattern of Illegal Strip and Body Cavity Searches, False
 Arrests, and Malicious Prosecutions, Instead Rewarding Officers
                  Engaged in this Illegal Conduct
     69.    Defendant City of Mount Vernon has long been on notice

about the illegal misconduct of MVPD officers and employees,

including Defendants Antonini, Fegan, and Puff.        This illegal

misconduct includes, as here, illegally strip and body cavity

searching arrestees, fabricating crimes, falsifying reports,

illegally detaining individuals who have committed no crime, and

using excessive force against citizens, particularly Black

citizens.

     70.    With respect to the routine, illegal strip and body

cavity searches of arrestees, MVPD’s official policy regarding

searches of arrestees could not be more different than what goes

on in practice.   The MVPD policy governing the search of

arrested persons (Procedure No. 3.045), issued on January 4,

1993, provides, in relevant part:

                                  19
Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 20 of 48



    a. “a person arrested will not be subject to a full

       strip search unless there is a rational basis for

       doing so”;

    b. “The Desk Officer or supervisor present will decide

       if a strip search should be conducted and is

       responsible that the search is conducted properly”;

    c. “A ‘Strip Search’ will be utilized when the

       arresting officer reasonably suspects that weapons,

       contraband or evidence may be concealed upon the

       person or in their underclothing, in such a manner

       that they may not be discovered by the previous

       search methods.     Other factors that should be

       considered in determining the necessity for a ‘Strip

       Search’ include, the nature of the crime (serious

       violent felony), arrest circumstances, subject’s

       reputation (extremely violent person), act of

       violence, and discoveries from previous searches.”

    d. “A ‘Strip Search’ will be conducted by a member of

       the same sex as the arrested person in a secure area

       in outermost privacy and with no other arrestee

       present.    It should not be necessary to touch the

       subject’s body, except for the examination of the

       hair.”


                             20
Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 21 of 48



    e. “If a ‘Strip Search’ is conducted, such information

       will be entered under ‘Details’ in the Arrest Book.

       A subsequent ‘Strip Search’ will not be conducted

       unless there is reasonable belief that the subject

       has acquired a weapon or contraband.”

    f. “Under no condition shall a ‘Body Cavity Search’ be

       conducted by any Member of the Department.         As a

       general rule, a warrant must be obtained before a

       ‘Body Cavity Search’ is performed.        For a ‘Body

       Cavity Search’ to be justified, there must be more

       than a mere chance of finding something.         The

       standard to be applied is “reasonableness’ on the

       facts.    Only where the arrestee or police officer

       would clearly be in danger or if there was a clear

       indication that evidence would be destroyed, should

       a ‘Body Cavity Search’ be conducted.

    g. “Compelling, exigent circumstances must be presented

       before the warrant requirement can be waived.”

    h. “Due to availability of judges in Mount Vernon, a

       warrant will be obtained before a ‘Body Cavity

       Search’ is conducted.

    i. “A ‘Body Cavity Search’ must be conducted by a

       medical doctor in privacy, in an examining room


                             21
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 22 of 48



             (doctor’s office, hospital) so as to insure hygienic

             surroundings and minimal discomfort.”

           j. “If a ‘Body Cavity Search’ is considered necessary,

             the Duty District Attorney and Captain will be

             advised and their instructions complied with and

             entered in the Arrest Book.”

     71.   But this policy is regularly and routinely disregarded

and the City has long been on actual and/or constructive notice

that MVPD officers including the Defendant Officers routinely

conduct illegal strip and/or body cavity searches of detainees

and arrestees in Mount Vernon.

     72.   As far back as 1999, if not earlier, an illegal strip

search conducted by members of the MVPD Narcotics Squad of the

MVPD – the same MVPD division to which defendants Antonini,

Fegan, and Puff belong – gave rise to a successful civil rights

lawsuit.   See Flores v. City of Mount Vernon, et al., 41 F.

Supp.2d 439 (1999).   Since then, numerous civil rights lawsuits

have alleged illegal strip and body cavity searches by Mount

Vernon Police Department Officers, including defendants

Antonini, Fegan, and Puff.    See, e.g., Scott v. City of Mount

Vernon et al., 14 CV 4441 (SDNY) (Members of a single family

alleged that defendant Antonini and other members of the Mount

Vernon Police Department unlawfully entered their home, detained

them without reason, and unlawfully strip searched one member of
                                22
       Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 23 of 48



the family.    This case was settled for $175,000.4); Williamson v.

Mount Vernon Police Dept. et. al., 15 CV 5635 (S.D.N.Y. 2015),

(pro se complaint alleging Defendants Antonini, Fegan, and

others conducted illegal physical body cavity searches on him in

an apartment following an illegal arrest); Rutherford and

Gallman v. City of Mount Vernon, et al., 18-cv-10706 (same);

Long v. City of Mount Vernon, 18-cv-09068 (same).

      73.   The City has also long been on actual and/or

constructive notice that MVPD officers including the Defendant

Officers routinely fabricate crimes, falsify reports, illegally

detain individuals who have committed no crime, and use

excessive force against citizens, particularly Black citizens.

      74.   Pending and settled civil rights cases have alleged

just this type of misconduct.        In addition to Scott, described

above, examples include:       Nunez v. City of Mount Vernon et al.,

14 CV 08530 (SDNY) (Two brothers allege they were wrongly

arrested and beaten by Mount Vernon Police Department Officers.

This case was settled for $250,000.); Fonseca v. City of Mount

Vernon et al., 5459/2013 (N.Y. Sup.)(An individual alleged false

arrest, malicious prosecution and excessive force.            This case

was settled for $75,000.);       Giles v. City of Mount Vernon et


4
  Ernie Garcia, “Mount Vernon to pay $175,000 in alleged home invasion”,
LoHud.com, Aug. 16, 2017,
https://www.lohud.com/story/news/local/westchester/mount-
vernon/2017/08/16/strip-search/570586001/
                                      23
       Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 24 of 48



al., 20 CV 5119(2020)(Plaintiff alleges that defendant Antonini,

together with others, framed him for a narcotics offense,

criminal charges that were ultimately dismissed.); Govan v. City

of Mount Vernon, et al., 19 CV 8830 (S.D.N.Y.)(Plaintiff alleges

that defendant Antonini, together with others, framed him for a

narcotics offense, falsely arrested and maliciously prosecuted

him, and used excessive force against him.)

      75.   Defendant City of Mount Vernon has also received

numerous complaints by civilians about illegal strip and/or body

cavity searches through formal and informal channels, as well as

complaints about MVPD officers fabricating crimes, falsifying

reports, illegally detaining individuals who have committed no

crime, and using excessive force against citizens.5 These

complaints, made over years, demonstrated a clear and obvious

pattern of the type of misconduct at issue in this case.

      76.   Recent media reports document the common practice of

the MVPD’s illegal strip and/or body cavity searches.              In one

recent article, Defendant Fegan defends the strip and body

cavity searches at issue in Rutherford and Gallman v. Mount

Vernon, et al., 18-cv-10706, in which MVPD video recordings show

MVPD officers, including defendants Antonini, Puff, and Fegan,


5
  See George Joseph, “Corruption and Brutality Allegations Against Mount
Vernon Detective Are Echoed by Civilian Complaints”, GOTHAMIST, March 11, 2020,
https://gothamist.com/news/corruption-and-brutality-allegations-against-
mount-vernon-detective-are-echoed-civilian-complaints.
                                      24
       Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 25 of 48



strip and visual body cavity search a handcuffed individual in

an apartment.     According to the article, “Fegan, the supervisor

on scene during the operation, defended the officers’ actions.

He argued that the searches recorded on video were strip

searches with ‘visual inspections.’          He said police have

conducted these kinds of searches at search warrant locations

for as long as he could remember.          But when pressed about Mount

Vernon’s police rules, which say strip searches should be

conducted inside police facilities, Fegan declined comment.”6

      77.   In addition to the above, the undersigned has also

spoken with numerous individual residents of Mount Vernon who

have described being required to submit to strip and/or body

cavity searches while detained by MVPD officers, including

Defendants Antonini, Fegan, and Puff, and upon arrest by Mount

Vernon Police Department officers, including Defendants

Antonini, Fegan, and Puff.

      78.   Defendants know and at all times material herein have

known that they may not institute, enforce, or permit

enforcement of a policy or practice of conducting strip and/or




6
  See George Joseph, “The Mount Vernon Police Tapes: In Secretly Recorded
Calls, Officers Allege Beatings in Custody and Illegal Strip Searches,”
GOTHAMIST, Sept. 1, 2020, https://gothamist.com/news/mount-vernon-police-tapes-
secretly-recorded-calls-officers-allege-beatings-custody-and-illegal-strip-
searches.
                                      25
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 26 of 48



visual body cavity searches without particularized reasonable

suspicion.

     79.     Defendants further know and at all times material

herein have known that they may not institute, enforce, or

permit enforcement of a policy or practice of conducting

physical body cavity searches without probable cause and/or a

warrant, or an exigent circumstance, and may not do so except if

they are conducted in private in a safe, medically proper, and

hygienic manner

     80.     Despite having been put on notice of the common use of

illegal strip and body cavity searches of, and other misconduct

against, citizens by these complaints and lawsuits, the City of

Mount Vernon ignored the existence of a clear pattern of illegal

conduct, and did not recommend discipline for any of the subject

officers.

     81.     In addition, supervisors within the Department,

specifically Defendant Fegan, had knowledge of the repeated

complaints of strip and body cavity searches and other

misconduct.    Indeed, as Defendant Fegan admitted to a

journalist, he was present for countless illegal strip and body

cavity searches.

     82.     In fact, numerous illegal strip and body cavity

searches were conducted at the Mount Vernon Police Department,

where supervisors were knowledgeable of the illegal searches.
                                26
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 27 of 48



     83.     Indeed, upon information and belief, many of these

illegal searches were video recorded by the MVPD.

     84.     Defendants know and at all times material herein have

known that they may not institute, enforce, or permit

enforcement of a policy or practice of conducting strip and/or

visual body cavity searches without particularized reasonable

suspicion.

     85.     Defendants further know and at all times material

herein have known that they may not institute, enforce, or

permit enforcement of a policy or practice of conducting

physical body cavity searches without probable cause and/or a

warrant, or an exigent circumstance, and may not do so except if

they are conducted in private in a safe, medically proper, and

hygienic manner

     86.     Despite their knowledge of these illegal searches and

other misconduct, policymakers took no action to train,

supervise, or discipline the officers who committed these

knowingly illegal searches.

     87.     Instead, certain of the Defendant Officers were

rewarded with promotions for their aggressive police tactics and

jobs well-done by their Supervisors.

     88.     Despite such notice, Defendant City failed to take

corrective action.    This failure caused the officers in the

present case to violate Plaintiff’s civil rights.
                                27
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 28 of 48



     89.   Moreover, Defendant City was aware, prior to

plaintiff’s arrests, that the individual defendants lacked the

objectivity, temperament, maturity, discretion, and disposition

to be employed as police officers.      Despite such notice,

Defendant City retained these officers, and failed to adequately

train and supervise them.

     90.   In particular, Defendant City was also aware from

numerous complaints, lawsuits, and from public sources,

including recorded conversations of MVPD officers that were

provided to MVPD, that Defendant Antonini was, inter alia, known

to have unlawfully strip searched arrestees, fabricated

evidence, planted narcotics, coerced false identifications,

acted in a racist and discriminatory manner, used excessive

force, and generally engaged in misconduct in other cases and

arrests, yet MVPD continued to employ Defendant Antonini and

failed to take any a   corrective action despite such notice.

     91.   As a direct result of the aforementioned failures,

Plaintiff’s rights were violated.

     92.   All of the aforementioned acts of Defendants, their

agents, servants, and employees were carried out under the color

of state law.

     93.   The acts complained of were carried out by the

aforementioned individual defendants in their capacities as


                                  28
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 29 of 48



police officers, with the entire actual and/or apparent

authority attendant thereto.

     94.    Defendants, collectively and individually, while

acting under color of state law, engaged in conduct that

constituted a custom, usage, practice procedure, or rule of the

respective municipality/authority, which is forbidden by the

Constitution of the United States.

           Mount Vernon’s Policies and Widespread Practices
     95.    The constitutional violations that caused Alan

Seward’s illegal strip and body cavity searches, false arrest,

and malicious prosecution were not isolated events.        To the

contrary, they were the result of the City of Mount Vernon’s

policies and widespread practices of illegally strip and body

cavity searching detainees and arrestees, falsely arresting

innocent people, planting evidence, and falsifying police

reports and other official documents.

     96.    The constitutional violations that caused Alan

Seward’s illegal strip and body cavity searches, false arrest,

and malicious prosecution were the result of the City of Mount

Vernon’s policies and widespread practices of failing to

adequately train and supervise MVPD employees on their

obligations not to illegally strip and body cavity search

detainees and arrestees, falsify and plant evidence, fabricate


                                  29
        Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 30 of 48



and falsify official documents, and falsely arrest, or

maliciously prosecute individuals.

        97.   These constitutional violations were also the result

of the City’s policies and widespread practices of failing to

discipline officers who illegally strip and body cavity search

detainees and arrestees, falsify and plant evidence, fabricate

and falsify official documents, and falsely arrest, or

maliciously prosecute individuals.

        98.   The constitutional violations that caused Alan

Seward’s illegal strip and body cavity searches and the claims

set forth in this Complaint were also the result of the City’s

policies and widespread practices of failing to intervene to

prevent individual employees from violating citizens’

constitutional rights.

        99.   In accordance with these policies and widespread

practices, City employees refused to report misconduct committed

by their colleagues, including the misconduct at issue in this

case.

        100. The City’s failure to train, supervise, and discipline

its officers and employees effectively condones, ratifies, and

sanctions the kind of misconduct that the Defendant Officers

committed against Alan Seward in this case.          Constitutional

violations such as those that occurred in this case are


                                     30
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 31 of 48



encouraged and facilitated as a result of the City’s practices

and policies, as alleged above.

     101. The City and their employees failed to act to remedy

the abuses described in the preceding paragraphs, despite actual

knowledge of the pattern of misconduct.      They thereby

perpetuated the unlawful practices and ensured that no action

would be taken to remedy Mr. Seward’s ongoing injuries.

     102. The policies and practices described in the foregoing

paragraphs were consciously approved by City policymakers who

were deliberately indifferent to the violations of

constitutional rights described herein.

                        Plaintiff’s Damages
     103. As a result of his illegal strip and body cavity

searches and his false arrest and malicious prosecution, Mr.

Seward suffered emotional distress, anxiety, humiliation, shame

and terror, as well as reputational harm.

     104. Mr. Seward is now fearful of people, particularly

police officers or those he suspects to be undercover police

officers.   He is afraid that he can be arrested for no reason at

all, and can suffer public, intrusive bodily searches as a

result of such false arrests.     Indeed, Mr. Seward’s fear of

further abuse by the Defendant Officers or other MVPD officers

that he left his lifelong home of Mount Vernon and moved to the


                                  31
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 32 of 48



Bronx, in order to avoid being in the same area as Defendant

Officers.

     105. Mr. Seward’s false arrest and malicious prosecution

also caused him to be unable to properly care for his mother

when she was dying of cancer.     The false criminal charges in

this case left Mr. Seward unable to be with his mother during

her time of need.

     106. The incidents described above also caused Mr. Seward

to become estranged from his family, including his daughter, who

witnessed these humiliating events, and other members of his

family who wrongly believed that he had committed a crime when

he had not.    This was particularly damaging because, although

Mr. Seward had committed narcotics-related offenses when he was

younger, he had truthfully told family members that he was no

longer engaged in any criminal conduct.

     107. As a result of the foregoing, Plaintiff Alan Seward

has suffered emotional, psychological, and reputational damages,

all caused by the Defendant Officers’ misconduct.

                       Count I – 42 U.S.C. § 1983
              Fourth Amendment/Illegal Search and Seizure
     108. Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     109. As described in the preceding paragraphs, the conduct

of the Defendant Officers, while acting individually, jointly,

                                  32
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 33 of 48



and in conspiracy with one or more persons, known and unknown,

as well as under color of law and within the scope of their

employment, violated the Plaintiff’s Fourth Amendment rights in

that they seized Plaintiff without justification and without

probable cause and conducted an illegal strip and body cavity

searches of his body, which included the unlawful touching, and

close observation of, his buttocks and genitalia.

     110. As described in the preceding paragraphs, the

Defendants violated Plaintiff’s Fourth Amendment rights in that

they seized Plaintiff without justification and without probable

cause and conducted an illegal search of his body by touching

his buttocks, and by strip searching him and visually body

cavity searching him.

     111. The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     112. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     113. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.
                                33
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 34 of 48



                      Count II – 42 U.S.C. § 1983
                            Excessive Force
     114. Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     115. As described in the preceding paragraphs, the conduct

of the Defendant Officers, while acting individually, jointly,

and in conspiracy with one or more persons, known and unknown,

as well as under color of law and within the scope of their

employment, constituted excessive force in violation of the

United States Constitution.

     116. The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     117. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     118. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                   Count III – 42 U.S.C. § 1983
                False Arrest/Unlawful Imprisonment

     119. Each Paragraph of this Complaint is incorporated as if

restated fully herein.
                                  34
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 35 of 48



     120. As described in the preceding paragraphs, the

Defendant Officers, while acting individually, jointly, and in

conspiracy with one or more persons, known and unknown, as well

as under color of law and within the scope of their employment,

falsely arrested and unlawfully detained Alan Seward.

     121. The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     122. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     123. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                      Count IV – 42 U.S.C. § 1983
                         Malicious Prosecution

     124. Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     125. As described in the preceding paragraphs, the

Defendant Officers, while acting individually, jointly, and in

conspiracy with one or more persons, known and unknown, as well

as under color of law and within the scope of their employment,

                                  35
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 36 of 48



caused Plaintiff to be unreasonably seized and improperly

subjected to judicial proceedings for narcotics crimes for which

there was no probable cause.     These judicial proceedings were

ultimately terminated in Plaintiff’s favor in a manner

indicative of his innocence.

     126. The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     127. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     128. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                    Count V – 42 U.S.C. § 1983
                Violation of a Right to Fair Trial

     129. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     130. Defendant Officers created false evidence against

Plaintiff and withheld exculpatory evidence against Plaintiff.

     131. Defendant Officers forwarded this false evidence to,

and withheld exculpatory evidence from, the Westchester County

                                  36
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 37 of 48



District Attorney’s Office to be used against Plaintiff in legal

proceedings, and it was used to perpetuate the proceedings

against him.

     132. As a result of Defendants’ creation and use of false

evidence, and withholding of exculpatory evidence, Plaintiff was

deprived of his liberty and suffered a violation of his

constitutional rights to a fair trial, as guaranteed by the

United States Constitution.

     133. The misconduct described in this Count was undertaken

with malice, willfulness, and reckless indifference to the

rights of others.

     134. The misconduct described in this Count was undertaken

by Defendants within the scope of their employment and under

color of law such that their employers, City of Mount Vernon,

are liable for their actions.

                    Count VI - 42 U.S.C. § 1983
                        Failure to Intervene

     135. Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     136. In the manner described above, during the

constitutional violations described herein, one or more of the

Defendants stood by without intervening to prevent the violation

of Plaintiff’s constitutional rights, even though they had the

duty and the opportunity to do so.

                                  37
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 38 of 48



     137. The misconduct described in this Count was objectively

unreasonable, was undertaken intentionally, and in total

disregard of the truth and Plaintiff’s innocence.

     138. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     139. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                   Count VII – 42 U.S.C. § 1983
                     Section 1983 Monell Claim

     140. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     141. Defendants, collectively and individually, while

acting under color of state law, engaged in conduct that

constituted a custom, usage, practice, procedure or rule of the

respective municipality/authority, which is forbidden by the

Constitution of the United States.

     142. As described in detail above, the City of Mount Vernon

is liable for the violation of Plaintiff’s constitutional rights

because Plaintiff’s injuries were caused by the policies,



                                  38
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 39 of 48



practices, and customs of the City of Mount Vernon as well as by

the actions of policy-making officials for the City.

     143. At all times relevant to the events described in this

Complaint and for a period of time prior thereto, the City had

notice of a widespread practice by their officers and agents of

illegally and intrusively searching individuals without cause,

using excessive force against individuals, manufacturing false

evidence, suppressing exculpatory evidence, and instigating

false criminal charges, including the falsification of

statements and reports, fabricating false evidence to implicate

defendants in criminal conduct, and pursuing wrongful

convictions through profoundly flawed investigations.

     144. These widespread practices, individually and together,

were allowed to flourish because the leaders, supervisors, and

policymakers of the City directly encouraged and were thereby

the moving force behind the very type of misconduct at issue by

failing to adequately screen, hire, retain, train, supervise,

and control their officers, agents, and employees, and by

failing to adequately punish and discipline prior instances of

similar misconduct, thus directly encouraging future abuses such

as those affecting Plaintiff.

     145. The above widespread practices and customs, so well

settled as to constitute de facto policies of the City, were

able to exist and thrive, individually and together, because
                                39
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 40 of 48



policymakers with authority over the same exhibited deliberate

indifference to the problem, thereby effectively ratifying it.

     146. At all times relevant to the events described in this

Complaint and for a period of time prior and subsequent thereto,

the City failed to promulgate proper or adequate rules,

regulations, policies, and procedures for the searching of

detainees and arrestees; the collection, documentation,

preservation, testing, and disclosure of evidence; the writing

of police reports and taking of investigative notes; obtaining

statements and testimony from witnesses; and maintenance of

investigative files and disclosure of those files in criminal

proceedings.   In addition or alternatively, the City failed to

promulgate proper and adequate rules, regulations, policies, and

procedures for the training and supervision of officers and

agents of the City, with respect to these subjects.

     147. These failures to promulgate proper or adequate rules,

regulations, policies, and procedures were committed by officers

and agents of the City.

     148. In addition, the misconduct described in this Count

was undertaken pursuant to the policies and practices of the

City in that the constitutional violations committed against

Plaintiff were committed with the knowledge or approval of

persons with final policymaking authority for the City or were


                                  40
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 41 of 48



actually committed by persons with such final policymaking

authority.

     149. As a result of the policies and practices of the City,

numerous individuals have been illegally and intrusively

searched and wrongly prosecuted and imprisoned for, as well as

convicted of, crimes that they did not commit.

     150. Plaintiff’s injuries were directly and proximately

caused by officers, agents, and employees of the City, including

but not limited to the individually named Defendants, who acted

pursuant to one or more of the policies, practices, and customs

set forth above in engaging in the misconduct described in this

Count.

                   Count VIII – 42 U.S.C. § 1983
                       Supervisory Liability

     151. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     152. Defendants Antonini, Fegan, Puff, Quinoy, Harris,

Scott, and other unidentified supervisory MVPD employees and

officers personally caused Plaintiff’s constitutional injury by

being deliberately or consciously indifferent to the rights of

others in failing to properly supervise and train their

subordinate employees.




                                  41
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 42 of 48



     153. As a result of the misconduct described in this Count,

Plaintiff has suffered damages, including but not limited to

emotional distress and anguish.


                   Supplemental State Law Claims

     154. Each Paragraph of this Complaint is incorporated as if

fully stated herein.

     155. Within the time set forth by law, Plaintiff duly

served upon, presented to and filed with the City of Mount

Vernon, a Notice of Claim setting forth all facts and

information required under the General Municipal Law 50-e.

     156. More than 30 days have elapsed since Plaintiff’s 50-h

hearing and the City of Mount Vernon has made no offer of an

adjustment or payment thereof.

     157. This action was commenced within one year and ninety

days after the causes of action herein accrued.

     158. Plaintiff has complied with all conditions precedent

to maintaining the instant action.

     159. This action falls within one or more of the exceptions

as outlined in C.P.L.R. 1602.

                   Count IX – New York State Law
                              Battery

     160. Each Paragraph of this Complaint is incorporated as if

fully restated herein.


                                  42
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 43 of 48



     161. The Defendant Officers intentionally caused injury to

Plaintiff as a result of his intended physical contact with

Plaintiff.

     162. The Defendant Officers’ intentional physical contact

with Plaintiff was offensive and wrongful under the

circumstances.

     163. Plaintiff did not consent to Defendant Officers’

conduct.

     164. Defendant Officers’ offensive physical conduct toward

Plaintiff was performed intentionally, recklessly, and/or with

deliberate indifference to Plaintiff’s rights and physical

safety.

     165. Defendant Officers’ offensive physical conduct toward

Plaintiff directly and proximately caused injuries to Plaintiff

as set forth above.

     166. Defendant City of Mount Vernon is liable for the

tortious acts and omissions of Defendant Officers under the

doctrine of respondeat superior.

                   Count X – New York State Law
                              Assault

     167. Each Paragraph of this Complaint is incorporated as if

fully restated herein.




                                  43
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 44 of 48



     168. The Defendant Officers, by their conduct and words,

intentionally placed Plaintiff in fear of imminent harmful or

offensive physical contact.

     169. Plaintiff did not consent to Defendant Officers’

conduct.

     170. Defendant Officers’ conduct and words, which placed

Plaintiff in fear of imminent harmful or offensive physical

contact, was performed intentionally, recklessly, and/or with

deliberate indifference to Plaintiff’s rights and physical

safety.

     171. Defendant Officers’ offensive physical conduct toward

Plaintiff directly caused trauma and emotional distress to

Plaintiff.

     172. Defendant City of Mount Vernon is liable for the

tortious acts and omissions of Defendant Officers under the

doctrine of respondeat superior.

                   Count XI – New York State Law
                       Unlawful Imprisonment
     173. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     174. The Defendant Officers individually and in concert,

arrested, confined, caused the confinement, and/or continued the

confinement of Plaintiff without any privilege.



                                  44
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 45 of 48



     175. Plaintiff was conscious of his confinement and did not

consent to it.

     176. Defendant City of Mount Vernon is liable for the

tortious acts and omissions of Defendant Officers under the

doctrine of respondeat superior.

                  Count XII – New York State Law
                       Malicious Prosecution

     177. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     178. The Defendant Officers initiated, commenced, and

continued a malicious prosecution against Plaintiff.

     179. Defendant City of Mount Vernon, as employer of the

individually named Defendant Officers, is responsible for their

wrongdoing under the doctrine of respondeat superior.

     180. Defendants caused Plaintiff to be prosecuted without

probable cause until the charges were resolved in Plaintiff’s

favor in criminal court on or about January 21, 2020.

     181. Defendants caused Plaintiff to be prosecuted without

probable cause until the charges were resolved in Plaintiff’s

favor in criminal court on or about January 21, 2020.

                 Count XIII – New York State Law
   Intentional, Reckless, or Negligent Infliction of Emotional
                             Distress

     182. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

                                  45
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 46 of 48



     183. Defendants intentionally and/or recklessly, and in

breach of their duties owed to Plaintiff, directly and

proximately caused Plaintiff to be illegally searched, falsely

arrested, maliciously prosecuted, and wrongly imprisoned.

     184. In the alternative, Defendants negligently and grossly

negligently, and in breach of their duties owed to Plaintiff,

directly and proximately caused Plaintiff to be illegally

searched, falsely arrested, maliciously prosecuted, and wrongly

detained.

     185. Defendants caused Plaintiff to suffer harm, including

fear for his physical safety and emotional distress.

                  Count XIV – New York State Law
            Negligent Screening, Hiring, and Retention

     186. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     187. Upon information and belief, Defendant City of Mount

Vernon failed to use reasonable care in the screening, hiring

and retention of the aforesaid defendants who illegally

searched, falsely arrested, manufactured evidence against, and

maliciously prosecuted Plaintiff.

     188. Defendant City of Mount Vernon knew, or should have

known in the exercise of reasonable care, the propensities of

the Defendant Officers to engage in the wrongful conduct

heretofore alleged in this Complaint.

                                  46
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 47 of 48



                   Count XV – New York State Law
                Negligent Training and Supervision
     189. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     190. Upon information and belief, the Defendant City of

Mount Vernon failed to use reasonable care in the training and

supervision of the aforesaid Defendants, who illegally searched,

falsely arrested, manufactured evidence against, and maliciously

prosecuted the plaintiff.

                  Count XVI – New York State Law
                   Respondeat Superior Liability
     191. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     192. Defendants were at all times material to this

complaint as employees of the Mount Vernon Police Department,

and acted within the scope of their employment in committing the

misconduct described above.

     193. Defendants’ tortious conduct was undertaken while

carrying out routine investigative functions.       The conduct was

reasonably expected by, and in fact foreseen by, Defendants’

employer.

     194. Defendant City of Mount Vernon is liable as principal

for all intentional torts committed by its agents.

     WHEREFORE, Plaintiff, ALAN SEWARD, respectfully requests

that this Court enter judgment in his favor and against
                                  47
     Case 7:20-cv-09251-KMK Document 1 Filed 11/04/20 Page 48 of 48



Defendants, CAMILO ANTONINI, SEAN J. FEGAN, ROBERT G. PUFF, CITY

OF MOUNT VERNON, JOSE QUINOY, PATRICK KING, SEBASTIAN SALAZAR,

ROBERT F. KRESSMAN, MICHAEL HUTCHINS, RAVIN PALMER, POLICE

COMMISSIONER SHAWN HARRIS, POLICE COMMISSIONER GLENN SCOTT and

unknown Mount Vernon Police Department employees and officers,

awarding compensatory damages and attorneys’ fees against each

Defendant, punitive damages against each of the Defendant

Officers, as well as any other relief this Court deems just and

appropriate.

                             JURY DEMAND

     Plaintiff ALAN SEWARD hereby demands a trial by jury

pursuant to Federal Rule of Civil Procedure 38(b) on all issues

so triable.



                                 RESPECTFULLY SUBMITTED,

                                 /s/ Karen A. Newirth
                                 LOEVY & LOEVY
                                 Attorneys for Plaintiff
                                 311 N. Aberdeen Street
                                 Third Floor
                                 Chicago, IL 60607
                                 (718) 490-0028




                                  48
